Citation Nr: 1512742	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  06-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and insomnia.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and K. H.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2008 and January 2010, the Board remanded the case for further development.  In December 2011, the Board denied the claim.  In June 2014, the Board vacated its December 2011 decision pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).

In July 2009 and December 2014, the Veteran testified before the undersigned.  Transcripts of both hearing are in the file.

Since issuance of the most recent supplemental statement of the case, additional evidence was added to the claims file.  Nonetheless, the Board finds that it may adjudicate the appeal without first remanding this evidence for agency of original jurisdiction (AOJ) review because in February 2015 the Veteran waived such review.  See 38 C.F.R. § 20.1304(c) (2014).  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with PTSD at any time during the pendency of the appeal. 

2.  The preponderance of the evidence of record shows that an acquired psychiatric disorder manifested by insomnia, initially shown many years after service, is not related to service.

3.  The Veteran's personality disorders and drug and alcohol related psychiatric diagnoses are not diseases or injuries subject to service connection. 

4.  The preponderance of the competent and credible evidence of record does not show the Veteran's personality disorders and drug and alcohol related psychiatric diagnoses being caused or aggravated by a service-connected disability or being subject to a superimposed disease or injury while on active duty that caused additional disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and insomnia, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.301(a), 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that a letter dated in February 2005, prior to the May 2005 rating decision, along with letters dated in March 2011 and January 2013 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  If the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the May 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters, the rating decisions, the statements of the case, the supplemental statement of the case, and the Remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during July 2009 and December 2014 Board hearings, the VLJ noted the elements of the claim that were lacking to substantiate the claim for service connection.  The Veteran was assisted at the hearings by his representative and the Acting VLJ who both asked questions about the in-service injury, his current problems, and a link between these current problems and his military service and/or a service connected disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran that was not obtained while the appeal was in remand status.  The hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained including his records from the Dallas, Loma Linda, Amarillo, and Temple VA Medical Centers, the Central Texas VA Health Care System, and Northwest Texas Health Care System.  See 38 U.S.C.A. § 5103A(b).

While treatment records from Oakland Naval Hospital for the period January 1971 to December 1971 were not obtained, a Formal Finding was made as to the unavailability of those records in May 2007 and the Veteran was notified of their unavailability in July 2007.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Therefore, the Board finds that no further efforts need be taken to attempt to obtain these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim)(internal quotations omitted).

A VA examination was conducted in February 2010 that the Board finds is both adequate to adjudicate the claim and substantially complies with the remand directions because after a review of the record on appeal and an examination of the claimant the examiner provided an opinion as to the origins or etiology of the claimant's psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The record also reflects that additional VA examinations were scheduled in October 2005 and December 2006 but that the Veteran did not report for them.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 307.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the paper as well as the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

In writings to the RO as well as at personal hearings the Veteran claimed that he suffers from an acquired psychiatric disorder, to include PTSD, due to a bomb drill and getting punched in the face during service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes psychoses.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychoses will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additional specific regulations apply to claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM V).

[Parenthetically, the Board notes that the DSM-IV has been recently updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM V).  Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Moreover, because the DSM V did not substantially change the definition of PTSD, the Board finds that it may adjudicate the current appeal without first providing the Veteran with notice of this change in the regulation because this lack of notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).] 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  75 Fed. Reg. 39,843 (2010).  The regulatory revision is applicable to a claim for service connection for PTSD that was received on or after July 13, 2010; received before July 13, 2010, but has not been decided by a regional office as of that date; appealed to the Board on or after July 13, 2010; appealed to the Board before July 13, 2010, but not decided by the Board as of that date; or pending before VA on or after July 13, 2010, because the Court vacated a Board decision on the application and remanded it for adjudication.  Id.  As such, the Veteran's claim is affected by the amended regulation.  However, the Veteran's stressor, an attack on the U.S.S. Enterprise in January 1969 while he was stationed aboard, has been verified by the RO by way of the Dictionary of American Fighting Ships, a publication of the Veteran's service department.  Accordingly, the regulation as amended does not affect the Veteran's case.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Given the above laws and regulations, the Board will first look to see if the Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD, at any time during the pendency.  See 38 C.F.R. §§ 3.303, 4.125(a); McClain, supra.

In this regard, service treatment records show that the Veteran was not treated for any mental health concerns until he was admitted in May 1970 to a military hospital for treatment of a fractured mandible.  During that inpatient treatment, a severe personality disorder was suspected and he was transferred to an open psychiatric ward in June 1970.  During the stay, which lasted approximately one month, the Veteran gave a history and reported symptoms consistent with moderately severe personality disorder.  Examples given in the service treatment records of this disorder were his false report of homosexual feelings in an effort to obtain an early discharge, as well as attempts to manipulate staff of the ward and test the limits of their rules and regulations.  He was ultimately discharged in July 1970 on the basis of unsuitability, specified in a July 1970 document as that his personality disorder made him unsuitable for continued military service.  The July 1970 discharge examination did not show a diagnosis for an acquired psychiatric disorder, to include PTSD or insomnia.

Post-service treatment records starting in approximately 1984 show complaints and treatment for psychiatric disorders diagnosed as a personality disorder, polysubstance abuse disorder, and a substance induced mood disorder.

The post-service record starting in approximately 2002 also document the Veteran's complaints and treatment for acquired psychiatric disorders claimed to be depression, schizophrenia, and bi-polar disorder.  However, these treatment records do not thereafter diagnose the Veteran with these psychiatric disorders but instead note that he has a "history" of the claimed disorder, the claimed disorder needs to be "ruled out," and/or note that the claimed disorder is caused by and/or a symptom of his polysubstance abuse disorder.  Therefore, the Board does not find that they provide the Veteran with the required competent and credible diagnosis of an acquired psychiatric disorder.

Moreover, while these records also document the Veteran's complaints of PTSD and several of the records diagnose PTSD, the Board finds that they lack probative value.  Specifically, while at a VA facility in January 2005, the Veteran reported that he had been "discharged on a PTSD condition."  A PTSD screening instrument was administered and the Veteran endorsed all experiences consistent with a PTSD diagnosis based on both his in-service experience fighting with his commanding officer, as well as post-service sexual trauma.  However, only diagnoses of cocaine dependency, alcohol dependency, cannabis dependency, and personality disorder were given.  To the extent that the examining mental health clinician indicted that a problem to be addressed during the Veteran's inpatient stay was "rule out PTSD," it was determined by a staff team that the Veteran's substance and alcohol abuse were his primary concerns and that referral for PTSD evaluation was not required.  Accordingly, no diagnosis of PTSD was given during that inpatient stay.

Similarly, a May 2005 VA outpatient treatment record noted that the Veteran reported that he had been in three different treatment programs, but none addressed his PTSD; a differential diagnosis process considered substance induced mood disorder, malingering, major depressive episode, PTSD and impulse control disorder.  An Axis I diagnosis of substance induced mood disorder, PTSD, and depression was given by the examining mental health clinician, a third-year medical student; no mention was made or discussion given about the specific criteria for PTSD (e.g. re-experiencing, avoidance, etc.).  However, an addendum by the supervising staff psychiatrist noted only diagnoses of polysubstance abuse and antisocial personality, clearly indicating that the initial diagnosis of PTSD and depression were not valid.  Moreover, as discussed by the February 2010 VA examiner, this specific staff psychiatrist treated the Veteran through at least 2009, and at no time was PTSD diagnosed on the basis of meeting the specific DSM IV/DSM V criteria for PTSD.

On the other hand, the Veteran was afforded a VA examination in February 2010 to see if he had a diagnosis of PTSD in accordance with the DSM IV (know DSM V) because of his military service.  Tellingly, after a review of the record on appeal and an examination, the examiner did not diagnose PTSD or another acquired psychiatric disorder.  In this regard, the VA examiner noted that during the mental status examination, the Veteran was inappropriately cheerful when discussing the in-service stressor event and supposed related emotional impairment, but did not endorse any major PTSD symptoms.  The examiner indicated that a diagnosis of PTSD was not warranted in the Veteran's case, as the only diagnostic criterion for PTSD that was met was the stressor criterion; the Veteran did not endorse re-experiencing (Criterion B), avoidance (Criterion C), hyperarousal (Criterion D) other than that related to his substance abuse, or any measureable amount of functional impairment (Criterion F) due to his in-service stressor.  The examiner also noted that the Veteran's psychiatric picture did not warrant a separate diagnosis of a mood disorders, independent of his substance abuse, or anxiety or somatoform disorders.  The resulting diagnoses of the February 2010 VA PTSD examination were antisocial personality disorder and polysubstance abuse disorder.

The Board finds that the February 2010 VA examiner's opinion regarding the Veteran's current psychiatric disorders is more competent and credible than the above-referenced treatment records that noted depression, schizophrenia, a bi-polar disorder, and PTSD because unlike the treatment records, the VA opinion was based on a comprehensive a review of the record on appeal and reflects the clinical data found in the claims file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

The record includes lay claims from the Veteran and others regarding current diagnoses of acquired psychiatric disorders, to include PTSD.  Moreover, the Board notes that lay persons are competent to report on the claimant' symptoms because this requires only personal knowledge as it comes to them through their senses.  See Jandreau, supra.  However, the Board finds that they are not competent to diagnose acquired psychiatric disorders to include PTSD because such opinions require medical expertise that they do not have.  Id.; see Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ( "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").  Moreover, the Board finds that the February 2010 VA examiner's opinion that the Veteran does not have an acquired psychiatric disorder, to include PTSD, is more competent than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, the Board finds that the most probative e evidence of record shows that the Veteran did not have a diagnosis of an acquired psychiatric disorder to include PTSD at any time during the pendency of the appeal except, as will be discussed in more detail below, insomnia.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Accordingly, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have either a diagnosis of PTSD in accordance with the DSM IV/DSM V or an acquired psychiatric disorder other than insomnia, the Board finds that entitlement to service connection for an acquired psychiatric disorder, including PTSD but not insomnia, must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra. 

The Board notes that VA outpatient treatment records show that the Veteran being diagnosed with insomnia in October 2010.  Moreover, during the pendency of the appeal, the Veteran has reported poor sleep and episodes of crashing for lengthy sleep associated with his unremitting crack cocaine use.  Therefore, the Board will consider if this insomnia is due to his military service.  

As to in-service incurrence under 38 C.F.R. § 3.303(a), service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of insomnia.  There is no lay or medical evidence of insomnia prior to 2010.  As insomnia was not affirmatively shown to have been present during service, service connection is not warranted on the basis of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1970 and the first complaints, diagnoses, or treatment for insomnia in 2010 to be evidence against finding continuity.  Moreover, the Veteran does not contend and the medical evidence does not suggest that that current insomnia has continued since service.  Indeed, the only evidence relevant to the etiology of the Veteran's insomnia is the Veteran's report of sleep impairment while using crack cocaine.  See VA examination dated in February 2010.  Similarly, as to service connection under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a probative medical opinion linking the Veteran's post-service insomnia to his military service and as a lay person the appellant is not competent to provide this missing medical opinion.   See Davidson, supra.  Accordingly, the Board finds that entitlement to service connection for insomnia as an acquired psychiatric disorder is also denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau, supra. 

As to service connection on a direct basis for the antisocial personality disorder and polysubstance abuse disorders seen in the record, the Board finds that they are not diseases within the meaning of applicable legislation providing compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9.  Therefore, the Board finds that service connection on a direct basis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

As to service connection on a secondary basis for the antisocial personality disorder and polysubstance abuse disorders seen in the record, the Board notes that service connection can be awarded for a disability resulting from the Veteran's own alcohol or drug abuse when that disability is secondary to or is caused or aggravated by a primary service-connected disorder.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  However, the record does not show that the Veteran is service connected for any disability.  Therefore, the Board finds that service connection on a secondary basis must also be denied as a matter of law.  See Sabonis, supra.

As to service connection for the antisocial personality disorder and polysubstance abuse disorders due to a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury), the record shows that the Veteran entered service after age 18 and he reported his drug use began at either age 16 or 18 and his alcohol use began at age 12.  Moreover, service treatment records document a personality disorder.  However, the record does not contain a medical opinion regarding a superimposed disease or injury causing additional disability as to his antisocial personality disorder and polysubstance abuse disorders.  In addition, because such an opinion requires medical expertise, neither the Veteran nor his representative is qualified to give such an opinion. See Davidson, supra.  Therefore, the Board finds that service connection for antisocial personality disorder and polysubstance abuse disorders may not be granted based on a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90.

In reaching the above conclusions, the Board also considered the doctrine of 

reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claim the Board finds that the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and insomnia, is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


